                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JASON RENAE SHERIDAN,

       Plaintiff,

vs.                                                                    No. 18-cv-0780 JCH/SMV

JAMES A. DICKENS and DAVID HUNTER,

       Defendants.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b)
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on the Application to Proceed in District Court Without

Prepayment of Fees or Costs filed by Plaintiff, Jason Renae Sheridan [Doc. 2] and supplemented

by Plaintiff’s six-month inmate account statement [Doc. 6]. Because the Court grants the

application, the filing fee for this civil rights complaint is $350.00. Pursuant to 28 U.S.C.

§ 1915(b)(1), Plaintiff is required to make installment payments until the full amount of the filing

fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s inmate account statement [Doc. 6]

at 1, the Court finds that Plaintiff owes an initial partial payment of $16.75. If Plaintiff fails to

make a payment by the designated deadline or show cause why such payment should be excused,

the civil rights Complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepayment of Fees or Costs filed by Plaintiff, Jason Renae Sheridan [Doc. 2] is

GRANTED;

       IT IS FURTHER ORDERED that, no later than March 22, 2019, Plaintiff send to the

Clerk an initial partial payment of $16.75 or show cause why payment should be excused;
       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $16.75 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $16.75 initial partial fee, Plaintiff

make monthly payments of 20% of the preceding month’s income credited to his account or show

cause why the designated payments should be excused.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                                2
